Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to Applicant's amendments/remarks filed 05/27/2022, it is noted the current patent application was original filed 2/20/2019; is a national stage entry of PCT/US2019/014745, International Filing Date: 01/23/2019 PCT/US2019/014745; Claims Priority from Provisional Application 62621431, filed 01/24/2018. Claim(s) Claims 1-3, 5-6 and 14-25 are pending.
Claim(s) 1, 14 and 21 are independent.
Claim(s) 4 is currently cancelled.
Claim(s) 7-13 were previously cancelled.
Claim(s) 1, 5 and 14 have been amended.
Claim(s) 2-3, 6 and 15-20 were original.
Claim(s) 21-25 are new.

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 


Examiner Comments/Reason for Allowance
Claim(s) 1-3, 5-6 and 14-25 are allowed: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Gruber et al., (“US 20120016678 A1” filed 01/10/2011 [hereinafter “Gruber”], describing automated assistant that is configured to mediate performance of an action by the application...[Para 8-10, 161 and 219-226]. However, Gruber fails to show "...the context specific schema file can be configured to enable the automated assistant to provide responses on behalf of the application. The method can also include, when the automated assistant determines that the context specific schema file is accessible and provides content that corresponds to the action to be performed by the application: causing the application to initialize performance of the action, wherein receiving, at the automated assistant interface, a second request for the automated assistant to provide a response that is associated with the action being performed by the application; determining, by the automated assistant, whether the content of the context specific schema file is capable of satisfying the second request... the method can include, when the automated assistant determines that the content of the context specific schema file is incapable of satisfying the second request...receiving the other context specific schema file, and generating a separate response according to other content that is provided in the other context specific schema file...” (supports in the PGPUB No. 20210342168 in Para(s) 12-13...See also the remarks  pages 7-8.
Divakaran et al., (“US 20170160813 A1” -filed 10/24/2016 [hereinafter “Divakaran”], describing an intelligent Interactive system or a virtual personal assistant, wherein the virtual personal assistant further includes the features said ...the multiple features are combined at different levels which and can be modeled as joint features, which allows statistical models to account for dependencies and correlations. For example, a first group of features can be conditioned on a second group of features at specific events...[Para 42-46, 52 and 198]. However, Divakaran fails to show "...the context specific schema file can be configured to enable the automated assistant to provide responses on behalf of the application. The method can also include, when the automated assistant determines that the context specific schema file is accessible and provides content that corresponds to the action to be performed by the application: causing the application to initialize performance of the action, wherein receiving, at the automated assistant interface, a second request for the automated assistant to provide a response that is associated with the action being performed by the application; determining, by the automated assistant, whether the content of the context specific schema file is capable of satisfying the second request... the method can include, when the automated assistant determines that the content of the context specific schema file is incapable of satisfying the second request...receiving the other context specific schema file, and generating a separate response according to other content that is provided in the other context specific schema file...” (supports in the PGPUB No. 20210342168 in Para(s) 12-13...See also the remarks  pages 7-8.


Kannan et al, (“US 20180129484 A1” -filed 06/28/2017 [hereinafter “Kannan”], describing a machine conversation dialog flow, display in an editing user interface a first representation of the machine conversation dialog flow in the form of a symbolic representation, receive input requesting display of a second representation of the machine conversation dialog flow, and in response to the request display in the editing user interface the machine conversation dialog flow in the character-based representation. The computing system is further configured to, based upon the machine conversation dialog flow, update a machine conversation schema template to form an updated machine conversation schema, and form an agent definition file based upon the updated machine conversation schema for use in executing the machine conversation dialog flow [The Abstract and Para(s) 4-5]. However, Kannan fails to show "...the context specific schema file can be configured to enable the automated assistant to provide responses on behalf of the application. The method can also include, when the automated assistant determines that the context specific schema file is accessible and provides content that corresponds to the action to be performed by the application: causing the application to initialize performance of the action, wherein receiving, at the automated assistant interface, a second request for the automated assistant to provide a response that is associated with the action being performed by the application; determining, by the automated assistant, whether the content of the context specific schema file is capable of satisfying the second request... the method can include, when the automated assistant determines that the content of the context specific schema file is incapable of satisfying the second request...receiving the other context specific schema file, and generating a separate response according to other content that is provided in the other context specific schema file...” (supports in the PGPUB No. 20210342168 in Para(s) 12-13...See also the remarks  pages 7-8.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows, "... the context specific schema file can be configured to enable the automated assistant to provide responses on behalf of the application. The method can also include, when the automated assistant determines that the context specific schema file is accessible and provides content that corresponds to the action to be performed by the application: causing the application to initialize performance of the action, wherein receiving, at the automated assistant interface, a second request for the automated assistant to provide a response that is associated with the action being performed by the application; determining, by the automated assistant, whether the content of the context specific schema file is capable of satisfying the second request... the method can include, when the automated assistant determines that the content of the context specific schema file is incapable of satisfying the second request...receiving the other context specific schema file, and generating a separate response according to other content that is provided in the other context specific schema file...” (supports in the PGPUB No. 20210342168 in Para(s) 12-13...See also the remarks  pages 7-8.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUOC A TRAN/Primary Examiner, Art Unit 2177